DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “246” has been used to designate both a smart collar and a plot boundary in Figure 2B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 35, Line 4:  The property owner is numbered –130--, not “136”.
Paragraph 36, Lines 3 and 5:  The client device is numbered –136—in the specification, not “126”.
Paragraph 37, Line 7:  The monitoring server is numbered –142--, not “144”.
Paragraph 38, Line 4:  The residential facility is numbered –102—in the drawings, not “130”.
Paragraph 41, Line 4:  The phrase “each of the home device” is not correct.  The phrase could read –each home device—or –each of the home devices--.
Paragraph 53, Line 10:  The client device is numbered –136--, not “126”.
Paragraph 56, Line 13:  The dog found in Figure 1 is numbered –126--, not “226”.
Paragraph 65, Line 13:  There are no opening quotes to match the closing quotes in this line.
Paragraph 84, Line 8:  The adjective “similar” should be replaced with the adverb –similarly--.
Paragraph 93, Line 12:  The word “exist” should be replaced with –exit--.
Paragraph 115, Line 13:  There are no opening quotes to match the closing quotes in this line.  
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,122,774. This is a statutory double patenting rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al [U.S. 10,643,079] supervises and monitors the delivery of a package.
Rogers [U.S. 11,044,889] monitors an electronic pet fence at a residential facility.
Li et al [U.S. 11,250,270] supervises delivery of a package to a property.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
7/20/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687